Illinois Official Reports

                                          Appellate Court



                               In re Angel P., 2014 IL App (1st) 121749



Appellate Court              In re ANGEL P., a Minor (The People of the State of Illinois,
Caption                      Petitioner-Appellee, v. Angel P., Respondent-Appellant).


District & No.               First District, Sixth Division
                             Docket No. 1-12-1749


Filed                        June 27, 2014
Rehearing denied             August 12, 2014

Held                         On appeal from an adjudication that respondent was a delinquent
(Note: This syllabus         minor and his commitment to the Department of Juvenile Justice, the
constitutes no part of the   appellate court had jurisdiction, even though the notice of appeal was
opinion of the court but     filed before a ruling on respondent’s motion to reconsider his sentence
has been prepared by the     and where the notice of appeal was filed within 30 days of the denial
Reporter of Decisions        of respondent’s oral posttrial motion, the failure to hold a hearing on
for the convenience of       whether the arresting officer’s testimony that respondent was 17 years
the reader.)                 old at the time of the offense was not error where his age was not a
                             factor in determining probable cause, the finding that respondent was
                             guilty of possessing a firearm while not on his own land or in his own
                             abode was directed to be vacated on remand under Aguilar, and where
                             the adjudications on multiple counts based on his possession of a
                             pistol violated the one-act, one-crime doctrine, only the most serious
                             of the offenses based on possession of a pistol could stand and the rest
                             must be vacated on remand, and on remand, the trial court was
                             directed to address the alleged errors in his social history and
                             determine a new disposition.



Decision Under               Appeal from the Circuit Court of Cook County, No. 12-DJ-00368; the
Review                       Hon. Stuart Lubin, Judge, presiding.

Judgment                     Affirmed in part and vacated in part; cause remanded with directions.
     Counsel on                  Clifford M. Nellis, of Lawndale Christian Legal Center, of Chicago,
     Appeal                      for appellant.

                                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                                 Annette Collins, and Veronica Calderon Malavia, Assistant State’s
                                 Attorneys, of counsel), for the People.



     Panel                       JUSTICE HALL delivered the judgment of the court, with opinion.
                                 Presiding Justice Rochford and Justice Reyes concurred in the
                                 judgment and opinion.


                                                    OPINION

¶1         The respondent, Angel P., appeals from orders of the circuit court of Cook County
       adjudicating him a delinquent minor and committing him to the Department of Juvenile
       Justice.1 On appeal, the respondent contends that: (1) the denial of his motion to dismiss the
       delinquency petition was error; (2) the denial of his request for an evidentiary hearing on his
       motion to dismiss was error; (3) the denial of his motion to dismiss the indictment with
       prejudice without an evidentiary hearing was error; (4) the State failed to prove him guilty
       beyond a reasonable doubt that he had possession of a firearm; (5) the State failed to prove him
       guilty beyond a reasonable doubt of possessing a defaced firearm; (6) the trial court violated
       the one-act, one-crime doctrine; (7) the trial court erred when it proceeded with the disposition
       hearing although the social investigation report was tendered untimely; and (8) the trial court
       erred when it failed to sentence the respondent to the least restrictive alternative sentencing
       disposition. In response, the State maintains that this court lacks jurisdiction over the
       respondent’s appeal.

¶2                                           BACKGROUND
¶3         On November 21, 2011, the respondent was arrested after a police officer witnessed him
       place a weapon under a vehicle. According to the arresting officer, Chicago police officer
       Dalcason, the respondent gave his date of birth as September 4, 1994, making the respondent
       17 years old at the time of the arrest.
¶4         On December 7, 2011, Chicago police officer John Dalcason testified before the grand
       jury. In response to the assistant State’s Attorney’s questions, the officer testified that on
       November 21, 2011, he saw the 17-year-old respondent with a handgun, that a 17-year-old
       could not lawfully possess a handgun and that the respondent would not be 21 for 4 more years.

             1
            Illinois Supreme Court Rule 660A was adopted on March 15, 2013 and was effective May 1, 2013.
       This rule setting forth the expedited procedures applicable to appeals in delinquent minors’ cases does
       not apply to this appeal. See Ill. S. Ct. R. 660A(h) (eff. May 1, 2013) (the rule is applicable to notices of
       appeal filed after the effective date of the rule). The respondent’s notice of appeal was filed on June 21,
       2012.

                                                        -2-
     The grand jury returned an indictment charging the respondent with: one count of unlawful use
     of a weapon (720 ILCS 5/24-1(a)(10) (West 2010)); one count of possessing a firearm with a
     defaced identification mark (720 ILCS 5/24-5(b) (West 2010)); and aggravated unlawful use
     of a weapon (720 ILCS 5/24-1.6(a)(1), (a)(3)(A), (a)(3)(C) (West 2010)). The respondent
     remained in custody.
¶5       On January 18, 2012, the parties appeared before Circuit Court Judge Carol M. Howard.
     Defense counsel made an oral motion to dismiss the charges for lack of jurisdiction. Defense
     counsel represented to Judge Howard that the respondent was 16 years old. As proof, counsel
     presented the judge with a noncertified birth certificate stating that the respondent was born on
     September 4, 1995. The State requested that a certified copy of the birth certificate be
     presented. Judge Howard expressed concern with the prospect of a 16-year-old remaining in
     adult custody until the certified copy of the birth certificate could be presented and placed the
     respondent on electronic home monitoring. The judge ordered defense counsel to file a written
     motion to dismiss. The case was continued to January 27, 2012.
¶6       On January 27, 2012, respondent filed his written motion to dismiss the charges with
     prejudice and presented a certified birth certificate showing that he was 16 years old. The
     prosecutor informed Judge Howard that the State was going to nol-pros the case and that a
     police officer was present to take the respondent into custody as a juvenile on the weapons
     charges. Defense counsel objected, arguing that the case should be dismissed with prejudice
     because the indictment was procured through perjured testimony. Judge Howard declined to
     hold an evidentiary hearing as to the motion to dismiss and allowed the State’s motion to
     nol-pros the charges.
¶7       On January 30, 2012, the parties appeared before Circuit Court Judge Stuart Lubin in
     juvenile court for a probable cause and detention hearing. The State filed a petition for
     adjudication of wardship, arising out of the respondent’s November 21, 2011, arrest. The
     petition alleged against the respondent, one count of possessing a firearm with a defaced
     identification mark (720 ILCS 5/24-5(b) (West 2010)); four counts of aggravated unlawful use
     of a weapon (720 ILCS 5/24-1.6(a)(1), (a)(3)(A), (a)(3)(C), (a)(3)(D), (a)(3)(I) (West 2010));
     two counts of unlawful possession of firearms (720 ILCS 5/24-3.1(a)(1), (2) (West 2010)); and
     possession of firearm ammunition without a firearm owner’s identification (FOID) card (430
     ILCS 65/2(a)(2) (West 2010)).
¶8       Defense counsel filed a motion to release the respondent from custody and dismiss with
     prejudice the charges contained in the delinquency petition, alleging that Officer Dalcason
     perjured himself when he testified before the grand jury that the respondent was 17 years old.
     Based on a previous arrest of the respondent listed in his juvenile history, Judge Lubin found
     the State knew or should have known the respondent’s correct birth date but the officer did not
     intentionally lie to the grand jury. Judge Lubin denied the motion to dismiss but released the
     respondent to the custody of his mother because he had not received a hearing within 40 hours
     as required by section 5-415 of the Juvenile Court Act of 1987 (705 ILCS 405/5-415 (West
     2010)). The judge granted defense counsel time to present case law on whether a dismissal
     with prejudice was required even if the false testimony was a mistake rather than intentional.
     On March 22, 2012, the respondent filed a pleading captioned “MOTION TO RECONSIDER
     DISMISSAL OF CHARGES WITH PREJUDICE OR IN THE ALTERNATIVE STAY
     PROCEEDINGS PENDING APPEAL.”


                                                 -3-
¶9          On April 25, 2012, the parties appeared for an adjudicatory hearing on the delinquency
       petition and a hearing on the respondent’s motion to reconsider the denial of his motion to
       dismiss the charges with prejudice. 2 Judge Lubin declined to hold an evidentiary hearing
       limiting the proceedings on the motion to dismiss argument. Defense counsel maintained that
       at the time of his arrest on November 21, 2011, the respondent gave the police his correct birth
       date of September 4, 1995, but the police did not believe him. Before the grand jury, Officer
       Dalcason testified falsely that the respondent was 17 years old. Defense counsel further
       maintained that Judge Lubin’s finding that the police knew or should have known the
       respondent’s correct age necessitated an evidentiary hearing to determine whether the false
       testimony was intentional or a mistake. Defense counsel further maintained that, even if the
       false testimony was unintentional, dismissal with prejudice was still the proper remedy.
¶ 10        The State responded that the adult charges against the respondent had been dismissed. The
       State pointed out that respondent had no identification on him at the time of his arrest and
       maintained that the respondent gave Officer Dalcason the incorrect birth date.
¶ 11        Assuming for the purpose of the motion that Officer Dalcason committed perjury, Judge
       Lubin noted that the remedy was the dismissal of the indictment and that the indictment against
       the respondent had been dismissed. The judge pointed out that, for an indictment to be
       dismissed with prejudice, the perjury must go to a fact necessary to establish probable cause. In
       this case, the respondent’s age was not necessary to establish probable cause. Judge Lubin
       denied the respondent’s motion. The case proceeded to the adjudication hearing.
¶ 12        Officer Dalcason testified that on November 21, 2011, he was working as part of a bait car
       team. The team placed vehicles owned by the Chicago police department in high-theft areas
       and conducted surveillance of the vehicles. If the vehicle was taken, the engine function could
       be terminated and the doors locked, enabling the team to place the offender in custody.
¶ 13        Officer Dalcason further testified that on November 21, 2011, he was seated in an
       unmarked car parked on the north side of Evergreen Avenue, facing west. A vehicle pulled up
       in front of the unmarked police vehicle. An individual exited from the driver’s side and began
       crossing the street. Half way across the street, the individual looked in the direction of the
       unmarked police vehicle and immediately reached into his jacket pocket and removed an
       object. The individual crossed to the south side of the street and walked around a large green
       sport utility vehicle (SUV) to the rear of the green SUV. Officer Dalcason observed the
       individual crouch down and reach around the left rear tire and place a weapon underneath and
       to the right of the left rear tire of the green SUV. The officer identified the respondent as the
       individual who placed the handgun under the green SUV.
¶ 14        Officer Dalcason exited the unmarked police vehicle and detained the respondent. When
       the other team members arrived, the officer recovered a Walther 3 semiautomatic pistol,
       approximately five to six inches long, from underneath the left rear tire of the green SUV. The
       pistol was loaded with 15 rounds of ammunition. The officer could not read the serial numbers

           2
            There is no dispute that Judge Lubin dismissed the respondent’s motion to dismiss the charges
       with prejudice on January 30, 2012, and that it was a motion for reconsideration of that order which was
       before Judge Lubin on April 25, 2012. However, during argument on the motion to reconsider, both
       Judge Lubin and defense counsel referred to the motion for reconsideration as a motion to dismiss.

           3
            Also spelled “Walter” in the record.

                                                      -4-
       on the pistol as they had been partially defaced. Judge Lubin overruled the respondent’s
       objection to the failure of the State to produce the pistol. When Officer Dalcason asked the
       respondent how old he was, the respondent told him he was 17 years old. The respondent
       admitted that he did not have a FOID card. The respondent was not engaged in any hunting
       activities at the time he was detained.
¶ 15       Officer Dalcason acknowledged that he lost sight of the respondent when he walked
       around the green SUV. The officer explained that Evergreen Avenue was a one-way street, and
       the left rear tire of the SUV was closest to him. From his location, Officer Dalcason had a clear
       view of the weapon and the respondent. The officer explained that where the serial number
       should have been on the weapon recovered, the number was scratched off.
¶ 16       Admitted into evidence was a certified copy of the respondent’s admission of guilt to one
       count of residential burglary and a certified copy of the respondent’s birth certificate. The State
       rested, and the respondent rested without putting on any evidence.
¶ 17       Judge Lubin found the respondent guilty of all but one of the offenses charged in the
       delinquency petition.4 Judge Lubin ordered the preparation of a social history and continued
       the case for a dispositional hearing.
¶ 18       At the May 23, 2012, dispositional hearing, the respondent’s probation officer reported to
       Judge Lubin that the respondent had a total of 16 arrests, 4 station adjustments, 4 warrants, 9
       court referrals and 3 findings of delinquency. A previous disposition of supervision was
       terminated unsatisfactorily due to four violations. The respondent had been found guilty of
       attempted residential burglary and served 28 days, with a stay of the mittimus; the finding of
       guilt stood and the case was closed.
¶ 19       The probation officer further related that the respondent was a member of the Latin Kings
       and smoked marijuana daily. He had received inpatient drug treatment services. The
       respondent had not attended school since 2010 and had a history of noncompliance with the
       orders of the juvenile court. The probation officer recommended that the respondent be
       committed to the Department of Juvenile Justice. The State agreed with the probation officer’s
       sentencing recommendation.
¶ 20       Defense counsel objected to the use of the social history investigation report. Counsel
       pointed out that he had just received a copy of the report, and it appeared that the probation
       department had elicited incriminating statements from the respondent regarding the November
       21, 2011, incident. Judge Lubin stated that he would consider only the facts brought out on
       cross-examination of the officer at the hearing.
¶ 21       Defense counsel explained that the respondent’s father had died of cancer, but the
       respondent had the support of his mother. The respondent suffered from a learning disability
       and was emotionally disturbed. Counsel argued that the least restrictive alternative disposition
       for the respondent was probation and enrollment in a community-based residential program.
       Personnel from Abraxis and Gateway indicated they would accept the respondent. According
       to a 2005 transcript from the respondent’s stay at Abraxis, his grades improved from F’s to A’s
       and B’s. Another community-based alternative was Holistic Legal Services. The respondent
       would receive educational services, mentoring, after school programs and job training, and
           4
            Judge Lubin found the respondent not guilty on count V–possession of a weapon by a minor
       previously adjudicated a delinquent based on the offense of criminal trespass to a vehicle. 720 ILCS
       5/24-3.1(a)(2) (West 2010).

                                                    -5-
       monitoring. Defense counsel disputed whether the respondent had ever received probation and
       the attendant court-ordered services. The respondent’s stay at Abraxis was a voluntary
       admission.
¶ 22       Judge Lubin concluded that the least restrictive disposition alternative was to commit the
       respondent to the Department of Juvenile Justice. The judge found that the respondent needed
       to be in a place where he could receive services but would not have the ability to ignore them or
       run away. Judge Lubin determined that commitment was in the best interest of the respondent
       and that of society. The commitment order provided that the committing charge was
       aggravated use of a weapon (720 ILCS 5/24-1.6(a)(1) (West 2012)). The order did not specify
       which count. The judge denied the respondent’s oral motion for a new trial.
¶ 23       On June 21, 2012, the respondent filed a motion to reconsider the sentence and a
       supplemental motion to reconsider the commitment disposition. Also on June 21, he filed a
       notice of appeal from the May 23, 2012, order, a motion for a declaration of indigency, a
       waiver of fees, and the appointment of counsel on appeal.

¶ 24                                            ANALYSIS
¶ 25                                      I. Appellate Jurisdiction
¶ 26       In its responsive brief, the State maintains that this court’s jurisdiction is lacking because
       the June 21, 2012 notice of appeal was filed prior to a ruling on the respondent’s posttrial
       motion to reconsider sentence. While we do not have the benefit of a reply brief from the
       respondent addressing the challenge to jurisdiction, we disagree with the State.
¶ 27       Unless specifically provided, appeals from final judgments in delinquent minor
       proceedings are governed by the rules applicable to criminal cases. Ill. S. Ct. R. 660 (eff.
       Oct. 1, 2001). Illinois Supreme Court Rule 606 (eff. Dec. 1, 1999) governs the perfection of
       appeals in criminal cases. Rule 606(b) provides in pertinent part as follows:
               “When a timely posttrial or postsentencing motion directed against the judgment has
               been filed by counsel *** any notice of appeal filed before the entry of the order
               disposing of all pending postjudgment motions shall have no effect and shall be
               stricken by the trial court. *** This rule applies whether the timely postjudgment
               motion was filed before or after the date on which the notice of appeal was filed. A new
               notice of appeal must be filed within 30 days following the entry of the order disposing
               of all timely postjudgment motions.” Ill. S. Ct. R. 606(b) (eff. Dec. 1, 1999).
¶ 28       Following the trial court’s admonishments to the respondent as to his appeal rights, the
       following colloquy took place:
                    “MR. NELLIS [defense counsel]: Just for preservation of appeal, on the record I
               would be asking for a new trial.
                    THE COURT: That’s denied.
                    MR. NELLIS: Okay. Can I make a proffer as to why?
                    THE COURT: Sure.”
¶ 29       Defense counsel argued that the trial court erred when it failed to dismiss the case with
       prejudice and that the State failed to prove the respondent guilty beyond a reasonable doubt.
       He requested that the court enter a finding of not guilty or order a new trial. The trial court
       denied the motion. Upon denial of the motion, defense counsel did not indicate that he would


                                                   -6-
       be filing any written motions, either supplementing his oral motion for a new trial or requesting
       resentencing prior to filing a notice of appeal.
¶ 30       “Rule 606(b) contemplates the filing of only one postjudgment motion directed against the
       final judgment–whether it be the conviction or the sentence or both, but the rule does not
       authorize successive and repetitious motions raising issues that were raised earlier or could
       have been raised earlier and thereby extend the time for appeal.” People v. Miraglia, 323 Ill.
       App. 3d 199, 205 (2001). The rule only requires that a postjudgment motion be “(1) timely
       [citation], (2) directed against the judgment [citation], and (3) the first such motion [citation].”
       People v. Green, 375 Ill. App. 3d 1049, 1053 (2007).
¶ 31       The State relies on People v. Willoughby, 362 Ill. App. 3d 480 (2005). In Willoughby, the
       defendant’s motion for a new trial was filed on May 19, 1994, but was still pending when the
       notice of appeal was filed on June 10, 1994. Because the motion for a new trial was timely
       filed, the notice of appeal was premature, and the appellate court lacked jurisdiction of the
       appeal. Willoughby, 362 Ill. App. 3d at 482. Willoughby is distinguishable from the present
       case because in Willoughby, only one postjudgment motion was filed.
¶ 32       In the present case, defense counsel could have raised the dispositional error at the May 23,
       2012, proceeding. Because the June 21, 2012, motion for reconsideration of sentencing was the
       second motion directed against the judgment, it did not invoke Rule 606(b). Thus, there was no
       requirement that the June 21, 2012, notice of appeal be stricken. The respondent’s notice of
       appeal was timely since it was filed within 30 days of the denial of his oral posttrial motion.
       We conclude that this court has jurisdiction of the respondent’s appeal.

¶ 33                          II. Denial of Due Process–Issues I, II and III
¶ 34       The respondent contends his indictment as an adult violated his due process rights, and the
       resulting prejudice to him required that the charges against him be dismissed with prejudice.
       The respondent maintains that Judge Howard erred when she allowed the State to nol-pros the
       indictment without an evidentiary hearing and that Judge Lubin erred when he denied the
       motion to dismiss the delinquency petition with prejudice without an evidentiary hearing. The
       respondent argues an evidentiary hearing was necessary to determine if the grand jury was
       intentionally misled as to the respondent’s true age by the State and/or the police.

¶ 35                                     A. Standard of Review
¶ 36      “ ‘The standard of review for determining whether an individual’s constitutional rights
       have been violated is de novo.’ ” People v. Cotton, 393 Ill. App. 3d 237, 251 (2009) (quoting
       People v. Burns, 209 Ill. 2d 551, 560 (2004)).

¶ 37                                           B. Discussion
¶ 38       A trial court has inherent authority to dismiss criminal charges where there has been a clear
       denial of due process that prejudices the defendant. People v. Hunter, 298 Ill. App. 3d 126, 130
       (1998). To dismiss an indictment, “the denial of due process must be unequivocally clear
       [citation], and the prejudice must be actual and substantial [citation].” People v. Oliver, 368 Ill.
       App. 3d 690, 694-95 (2006).
¶ 39       In Oliver, the defendant was charged by indictment with the offense of unlawful
       possession of a controlled substance with intent to deliver based on police officer Cress’s

                                                    -7-
       grand jury testimony. Officer Cress testified that he witnessed the defendant making
       hand-to-hand transactions, which together with the amount of cocaine found in his possession,
       led the officer to believe the cocaine was for delivery purposes. However, Officer Cress’s
       observations of the defendant were taken from the report of Officer Bell, who conducted the
       surveillance of the defendant. Officer Bell testified at a suppression hearing that he did not see
       any drugs exchanged.
¶ 40       The reviewing court in Oliver upheld the trial court’s dismissal of the indictment with
       prejudice. The court held that “the State’s presentation of deceptive evidence denied defendant
       due process, regardless whether the deception was intentional.” Oliver, 368 Ill. App. 3d at 696.
       Turning to the issue of prejudice, the court observed that “a due process violation consisting of
       prosecutorial misconduct before a grand jury is actually and substantially prejudicial only if
       without it the grand jury would not have indicted the defendant.” Oliver, 368 Ill. App. 3d at
       696-97. Where the evidence was strong enough that the grand jury would have indicted the
       defendant despite the misconduct, the misconduct was not prejudicial. Oliver, 368 Ill. App. 3d
       at 697. Where the evidence was so weak that the misconduct induced the grand jury to indict,
       the defendant has shown he was prejudiced. Oliver, 368 Ill. App. 3d at 697.
¶ 41       The court in Oliver determined that by itself the hearsay nature of Officer Cress’s
       testimony was insufficient to deter the grand jury from finding probable cause to indict the
       defendant. However, not only was the testimony hearsay, but Officer Cress testified that it was
       his own observations of the defendant that led him to conclude that the defendant was
       delivering drugs. However, Officer Bell, who had personally observed the defendant, could
       not determine that a drug delivery was taking place. The court concluded that in the absence of
       Officer Cress’s mischaracterization of the observations of Officer Bell, the grand jury would
       not have found probable cause to indict the defendant. Therefore, the due process violation was
       actually and substantially prejudicial. Oliver, 368 Ill. App. 3d at 697-98.
¶ 42       In People v. Reimer, 2012 IL App (1st) 101253, this court reversed a trial court order
       denying the defendant’s motion to dismiss an indictment with prejudice. The grand jury
       indicted the defendant for violations of the Home Repair Fraud Act (815 ILCS 515/3(a)(1)
       (West 2008)). The defendant alleged that the indictment resulted from prosecutorial
       misconduct in that the prosecutor misstated the law as to the element of intent to the grand jury.
       In rejecting the State’s argument that the defendant did not suffer actual and substantial
       prejudice because there was no showing that the State intentionally misled the grand jury, this
       court agreed with the majority in Oliver,5 stating as follows:
               “The assistant State’s Attorney’s actions may or may not have been inadvertent;
               however, it is still the role of the prosecutor to present the ‘pertinent’ law to the grand
               jury. [Citation.] Subjecting a defendant to criminal prosecution in this case based on the
               State’s incorrect presentation of the law to the grand jury deprived him of his right to
               due process, whether the assistant State’s Attorney’s actions were intentional or not.”
               Reimer, 2012 IL App (1st) 101253, ¶ 33 (quoting People v. DiVincenzo, 183 Ill. 2d
               239, 254 (1998)).


           5
             Presiding Justice Grometer filed a special concurrence in Oliver, agreeing with the result but on
       the basis that the State intentionally misled the grand jury. Oliver, 368 Ill. App. 3d at 702 (Grometer,
       P.J., specially concurring).

                                                      -8-
¶ 43       In light of the decision in Reimer, there was no need for Judge Howard or Judge Lubin to
       hold evidentiary hearings since the intentional or unintentional nature of the perjury was not
       determinative of whether the violation of the respondent’s due process rights resulted in
       substantial and actual prejudice to him. Rather, the relevant question was whether “the
       deception was crucial to the determination of probable cause.” Oliver, 368 Ill. App. 3d at 699.
       Even if Officer Dalcason deliberately misled the grand jury as to the respondent’s age, the
       respondent’s age was unrelated to the finding of probable cause. While the respondent would
       not have been indicted had his true age been known, the failure to indict would not have been
       based on the lack of probable cause as to the commission of the offenses but because of his
       status as a minor. See 705 ILCS 405/5-130(9) (West 2010) (with the agreement of his attorney,
       a minor, 13 years old or older and charged with act constituting a crime under Illinois law, may
       request criminal prosecution and that the delinquency petition be dismissed).
¶ 44       We conclude that the failure to hold an evidentiary hearing to determine whether Officer
       Dalcason’s grand jury testimony that the respondent was 17 years old was unintentional or
       willful perjury was not error. Even if the false information conveyed to the grand jury was the
       result of willful perjury, the denials of the respondent’s motions to dismiss the indictment and
       the delinquency petition with prejudice were not error since the respondent’s age was not a
       factor in the determination of probable cause by the grand jury.

¶ 45                              III. Reasonable Doubt-Issues IV and V
¶ 46       The respondent contends that the State failed to prove him guilty of possession of a firearm
       or defacing the identification marks of a firearm beyond a reasonable doubt.

¶ 47                                     A. Standard of Review
¶ 48       “ ‘When a court is faced with a challenge to the sufficiency of the evidence, the relevant
       inquiry is whether, after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt.’ ” People v. Span, 2011 IL App (1st) 083037, ¶ 28 (quoting People v.
       Moore, 375 Ill. App. 3d 234, 238 (2007)). As the reviewing court, we will not substitute our
       judgment for that of the fact finder on questions involving the weight of the evidence or the
       credibility of the witnesses. We will reverse a criminal conviction only if the evidence is so
       unreasonable, improbable or unsatisfactory as to justify a reasonable doubt as to the
       defendant’s guilt. Span, 2011 IL App (1st) 083037, ¶ 28.

¶ 49                                           B. Discussion
¶ 50                                    1. Possession of a Firearm
¶ 51       The respondent was adjudicated a delinquent minor based on the trial court’s finding that
       he was in possession of a firearm. The respondent maintains that the State failed to prove that
       he was in actual or constructive possession of a firearm. He points out that Officer Dalcason
       admitted he could not see the object the respondent removed from his jacket pocket. He argues
       that Officer Dalcason’s testimony that he saw the respondent place a firearm in front of the left
       rear tire of the green SUV lacked credibility because the respondent could just as easily have
       placed it there without getting on the ground and reaching around the back of the tire to put the
       weapon in front of the left rear tire.


                                                   -9-
¶ 52       Officer Dalcason’s testimony established that the respondent had actual possession of the
       Walther pistol recovered from under the green SUV. The officer was able to view the green
       SUV from his surveillance location. While he lost sight of the respondent as the respondent
       circled the green SUV, the officer testified that from his location, he observed the respondent
       place the pistol in front of the left rear tire, from where it was subsequently recovered. The
       respondent’s challenge to Officer Dalcason’s credibility is purely speculative. See People v.
       Adams, 394 Ill. App. 3d 217, 235 (2009) (rejecting the defendant’s challenges to the evidence
       where they amounted to no more than speculation).
¶ 53       We conclude that the evidence was sufficient to support the trial court’s finding that the
       respondent had actual possession of the Walther pistol beyond a reasonable doubt.

¶ 54                            2. Defacing Identification Marks of a Firearm
¶ 55       The respondent contends that the evidence was insufficient to convict him of possessing a
       firearm on which the identification marks had been defaced because the State failed to produce
       the Walter pistol at the hearing. He further contends that he was prejudiced because he was
       unable to challenge Officer Dalcason’s description of the condition of the serial number.6
¶ 56       In the context of a prosecution for unlawful use of weapons, this court has held that the
       failure of the State to introduce a weapon at trial does not impair an officer’s credibility or raise
       a reasonable doubt of a defendant’s guilt. People v. Delk, 96 Ill. App. 3d 891, 903 (1981). In
       Delk, the weapon had been destroyed prior to trial. While expressing its disapproval of the
       destruction of the weapon, based on the police officer’s experience, we held that the trial court
       could accept his testimony describing the object he seized from the defendant and find that it
       was a deadly weapon. Delk, 96 Ill. App. 3d at 903.
¶ 57       Officer Dalcason had nine years’ experience as a Chicago police officer. At the hearing, he
       provided a detailed description of the weapon recovered from under the green SUV. Officer
       Dalcason further observed that the serial number on the pistol was defaced. While he did not
       recall the two numbers of the serial number which remained legible, he testified that he could
       not read the rest of the pistol’s serial number because it had been scratched off.
¶ 58       Despite the absence of the Walther pistol at the hearing, Officer Dalcason’s testimony was
       sufficient for Judge Lubin to find that the respondent possessed a defaced firearm. In light of
       the respondent’s steadfast contention that he never possessed the pistol, failure to produce the
       pistol at trial did not prejudice the respondent.
           We conclude that the respondent was found guilty of possessing a firearm on which the
       identification marks had been defaced beyond a reasonable doubt.

¶ 59                          IV. One-Act, One-Crime Doctrine–Issue VI
¶ 60       The respondent contends that the multiple findings of guilt in this case violate the one-act,
       one-crime doctrine. The respondent maintains that all seven of the findings were based on the
       single act of possession of the Walther pistol. Therefore, he asserts that six of the seven

           6
           The respondent was charged with violating subsection (b) of section 24-5 of the Criminal Code of
       1961 (the Code). Subsection (b) provides that “[a] person who possesses any firearm upon which any
       such importer’s or manufacturer’s serial number has been changed, altered, removed or obliterated
       commits a Class 3 felony.” 720 ILCS 5/24-5(b) (West 2010).

                                                    - 10 -
       findings of guilt must be vacated.

¶ 61                                    A. Standard of Review
¶ 62       Whether a conviction should be vacated under the one-act, one crime doctrine is a question
       of law which the court reviews de novo. Span, 2011 IL App (1st) 083037, ¶¶ 77-79.

¶ 63                                            B. Discussion
¶ 64       Initially, we note that the respondent did not raise this issue in the trial court. While a minor
       is not required to file a postadjudication motion, he or she must object at trial to preserve a
       claimed error for appeal purposes. In re Samantha V., 234 Ill. 2d 359, 368 (2009). We may
       review this issue only if the plain-error exception to the forfeiture rule applies in this case.
       Samantha V., 234 Ill. 2d at 368. The first step in a plain-error analysis is to determine if any
       error occurred. Samantha V., 234 Ill. 2d at 368.
¶ 65       Multiple convictions are improper where they are based on precisely the same act. Span,
       2011 IL App (1st) 083037, ¶ 83. In People v. Quinones, 362 Ill. App. 3d 385 (2005), the
       defendant was convicted of two counts of aggravated unlawful use of weapons, one based on
       his possession of an uncased, loaded and accessible firearm and one based on his possession of
       the firearm without a valid FOID card. In reversing one of the convictions, this court held that
       the two convictions violated the one-act, one-crime doctrine since each was based on the
       defendant’s act of possessing the firearm. Quinones, 362 Ill. App. 3d at 397.
¶ 66       In Samantha V., the minor was adjudicated a delinquent minor on two charges of
       aggravated battery based on a single act of battering the victim. In its plain-error analysis, the
       supreme court first determined that the one-act, one-crime doctrine applied to juvenile
       proceedings. Samantha V., 234 Ill. 2d at 375. The court then determined that the trial court
       violated the one-act, one-crime doctrine when it found the minor guilty on both charges and
       failed to merge the counts or otherwise indicate on the record that the minor’s adjudication of
       delinquency was based on only one count of aggravated battery. Samantha V., 234 Ill. 2d at
       378. Having concluded that error occurred, the court held that a violation of the one-act,
       one-crime doctrine affected the integrity of the judicial process and therefore satisfied the
       second prong of the plain-error test. Samantha V., 234 Ill. 2d at 378-79. The case was
       remanded to the circuit court for a determination as to which of the aggravated battery charges
       was the more serious offense and to vacate the delinquency finding on the less serious offense.
       Samantha V., 234 Ill. 2d at 379-80.
¶ 67       Judge Lubin found the respondent guilty on seven of the eight counts in the delinquency
       petition. Counts I, II, III, IV, VI and VII were all based on the respondent’s possession of the
       Walther pistol.
¶ 68       At the dispositional hearing, the judge did not state that the counts were merged, but stated
       as follows:
                    “So on this case *** there’s a finding of best interest and wardship. There is also a
               finding of inability and best interest to commit to the Department of Juvenile Justice.
               Aggravated unlawful use of a weapon is a Class 4 felony. The maximum adult sentence
               would be three years in the penitentiary.”
       The commitment order stated that the committing charge was aggravated unlawful use of a
       weapon, in violation of section 24-1(a)(1), a Class 4 felony. However, the respondent was

                                                    - 11 -
       found guilty on four counts of aggravated unlawful use of a firearm, and the commitment order
       did not indicate on which count the commitment order was based. In addition, one of the
       counts of aggravated unlawful use of a weapon must be vacated under our supreme court’s
       decision in People v. Aguilar, 2013 IL 112116.7 Since the record does not reflect that a single
       adjudication of delinquency was entered on a viable count, there was a violation of the one-act,
       one-crime doctrine, satisfying the second prong of the plain-error test.
¶ 69       While counts I, II, III, IV, VI and VII were based on the single act of the respondent’s
       possession of the Walther pistol, count VIII, the possession of firearms ammunition, requires
       further discussion. The respondent was charged under section 2(a)(2) of the Firearm Owners
       Identification Card Act (430 ILCS 65/2 (West 2010)) (the FOID card Act), which provides as
       follows:
               “No person may acquire or possess firearm ammunition within this state without
               having in his or her possession a Firearm Owner’s Identification Card previously
               issued by the Department of State Police under the provisions of this Act.” 430 ILCS
               65/2(a)(2) (West 2010).
¶ 70       We disagree with the respondent that his conviction for possession of ammunition without
       a FOID card violates the one-act, one-crime doctrine. In Samantha V., the court examined the
       charging document to determine if the State’s intent was to prosecute the minor for multiple
       offenses. While each blow could have supported a separate finding of guilt, the counts did not
       differentiate between the separate blows inflicted on the victim by the minor. Since the
       charging document did not indicate the State’s intent to prosecute the minor for multiple
       offenses, the two aggravated battery convictions violated the one-act, one-crime doctrine.
       Samantha V., 234 Ill. 2d at 378.
¶ 71       In contrast, the respondent was not charged with possession of ammunition based on his
       possession of the loaded Walther pistol. The respondent was charged only with the unlawful
       possession of the ammunition without a FOID card.
¶ 72       We note that in People v. Carter, 213 Ill. 2d 295 (2004), our supreme court held that
       section 24-1.1(a) of the Criminal Code of 1961 (the Code) (720 ILCS 5/24-1.1(a) (West 2006))
       did not support the defendant’s conviction for simultaneous possession of a firearm and
       ammunition. Section 24-1.1(a) prohibited a felon from “ ‘knowingly possess[ing] *** any
       firearm or any firearm ammunition.’ ” (Emphasis omitted.) Carter, 213 Ill. 2d at 301 (quoting
       720 ILCS 5/24-1.1(a) (West 1996)). The court determined that the “use of the term ‘any’ “did
       not “adequately define the ‘allowable unit of prosecution.’ ” The court found the statute
       ambiguous and therefore must be construed in favor of the defendant. Carter, 213 Ill. 2d at
       302. Following the decision in Carter, the legislature amended section 24-1.1 to allow
       convictions for both aggravated unlawful possession of a firearm by a felon and possession of
       the ammunition inside the firearm. See 720 ILCS 5/24-1.1(e) (West 2010) (“The possession of
       each firearm or firearm ammunition in violation of this Section constitutes a single and
       separate violation.”); see also People v. Anthony, 2011 IL App (1st) 091528-B, ¶ 16.
¶ 73       We find the analysis in People v. Sotelo, 2012 IL App (2d) 101046, instructive. In Sotelo,
       the defendant was charged with three counts of unlawful possession of firearms without a
       FOID card in violation of section 2(a)(1) of the FOID Card Act and one count of unlawful
       possession of ammunition without a FOID card in violation of section 2(a)(2) of the FOID
          7
           See discussion infra ¶¶ 80-81.

                                                  - 12 -
       Card Act. 430 ILCS 65/2(a)(1), (a)(2) (West 2010). The trial court found the defendant guilty
       on all counts based on evidence that he possessed three different firearms and a box of
       ammunition without a FOID card. On appeal, the reviewing court held that the possession of
       multiple firearms without a FOID card supported only one conviction. However, a separate
       conviction based on the possession of the ammunition without a FOID card was valid. Sotelo,
       2012 IL App (2d) 101046, ¶ 1.
¶ 74        The reviewing court determined that the two convictions did not violate the one-act,
       one-crime doctrine. Although the singular act of failing to possess a FOID card could not
       sustain multiple convictions of an offense comprised only of failing to possess a FOID card,
       failing to possess the card may serve as a common element of multiple offenses that include
       additional physical acts, such as possession of different firearms or firearm ammunition, as
       elements. Sotelo, 2012 IL App (2d) 101046, ¶ 3. The court then considered whether multiple
       convictions were permissible for each weapon and ammunition found in the defendant’s
       possession, stating as follows:
                    “Subsection (a)(1) of section 2 of the FOID Card Act prohibits possession of ‘any
               firearm, stun gun, or taser.’ [Citation.] Under Carter, possession of multiple firearms
               without a FOID card will support only a single conviction. However, Carter is
               distinguishable with respect to possession of ammunition. In the statute in Carter,
               firearms and firearm ammunition appeared in the same list of proscribed items, and
               both are prefaced with the word ‘any.’ The statute at issue here is structured differently.
               Possession of firearms and ammunition is proscribed in separate subsections, and the
               word ‘any’ prefaces firearms, but not firearm ammunition. Presumably, if the General
               Assembly had intended simultaneous possession of firearms and ammunition to
               constitute a single unit of prosecution, it would have placed the items on a single list, as
               it did in the statute penalizing the possession of weapons and ammunition by felons.”
               (Emphasis in original.) Sotelo, 2012 IL App (2d) 101046, ¶ 10.
¶ 75        The court in Sotelo determined that section 2(a) of the FOID Card Act was free from the
       ambiguity that dictated the result in Carter. Sotelo, 2012 IL App (2d) 101046, ¶ 12. While in
       Sotelo, the ammunition was in a separate box, we find the court’s analysis applicable to the
       present case where the ammunition is inside the firearm. The plain, unambiguous language of
       the Act allows separate convictions where the defendant is in simultaneous possession of a
       firearm and ammunition, and we have no basis for limiting its application where the
       ammunition is contained in a firearm.
¶ 76        We conclude that an adjudication of delinquency on count VIII–possessing ammunition
       without a FOID card in violation of the FOID Card Act–did not violate the one-act, one-crime
       doctrine since the finding was not based on his possession of the Walther pistol but on his
       possession of the ammunition. However, because counts I, II, III, IV, VI and VII are based on
       a single possession of the Walther pistol, an entry of more than one adjudication of
       delinquency on these counts violated the one-act, one-crime doctrine.

¶ 77                               V. Disposition–Issues VII and VIII
¶ 78       The respondent contends that Judge Lubin erred when he proceeded to the dispositional
       hearing even though the social investigation report was untimely, and in finding that the
       Department of Juvenile Justice was the least restrictive alternative disposition. We do not
       reach the respondent’s issues. In light of the necessity of vacating several of the guilty findings

                                                    - 13 -
       under the one-act, one-crime doctrine, and the impact of the supreme court’s decision in
       Aguilar, this case must be remanded to the trial court for further proceedings. The following
       discussion is set forth to provide guidance to the trial court on remand.
¶ 79        Under counts II, III, IV, and VII, the respondent was found guilty of aggravated unlawful
       use of weapons. In Aguilar, the supreme court recognized that the right to possess and use a
       firearm for self-defense outside of the home was not unlimited and was subject to meaningful
       regulation. Aguilar, 2013 IL 112116, ¶ 21. The court held that the second amendment
       protections did not extend to minors. Aguilar, 2013 IL 112116, ¶ 27 (“the possession of
       handguns by minors is conduct that falls outside the scope of the second amendment’s
       protection”). The court upheld the 17-year-old defendant’s conviction for possession by a
       person under 18 years of age of a firearm of a size which may be concealed on his person (720
       ILCS 5/24-3.1(a)(1) (West 2012)). Aguilar, 2013 IL 112116, ¶ 28.
¶ 80        The State concedes that Judge Lubin’s finding on count II that the respondent was guilty of
       possessing a firearm while not on his own land or in his abode or in his place of business,
       cannot stand. Aguilar, 2013 IL 112116, ¶ 1 (Class 4 form of section 24-1.6(a)(1), (a)(3)(A) of
       the Code violates the right to keep and bear arms, as guaranteed by the second amendment to
       the United States Constitution (U.S. Const., amend. II)). The State argues that the remaining
       three counts, III, IV and VII remain viable under Aguilar. We agree.
¶ 81        On count III, the respondent was found guilty of aggravated unlawful use of weapons for
       failing to have a FOID card. Pursuant to Aguilar, this court upheld a conviction for aggravated
       unlawful use of weapons where the aggravating factor was failure to possess a FOID card (720
       ILCS 5/24-1.6(a)(2) (West 2012)). See People v. Henderson, 2013 IL App (1st) 113294.
       Therefore, the adjudication of delinquency on count III stands.
¶ 82        On count IV, the respondent was found guilty of aggravated unlawful use of a weapon by a
       person under the age of 21, not engaged in lawful activities under the Wildlife Code (520 ILCS
       5/1.1 et seq. (West 2012)). The respondent was 16 years old and not engaged in any lawful
       activities under the Wildlife Code. Under the analysis in Aguilar, the adjudication of
       delinquency on count IV stands.
¶ 83        On count VII, the respondent was found guilty of aggravated unlawful use of a weapon
       based on his previous adjudication as a delinquent minor for an offense which if committed by
       an adult would be a felony. In People v. Burns, 2013 IL App (1st) 120929, appeal allowed, No.
       117387 (Ill. May 28, 2014) (table), this court held that possession of firearms by a felon is
       conduct that falls outside of the protections of the second amendment. Burns, 2013 IL App
       (1st) 120929, ¶ 27; see Aguilar, 2013 IL 112116, ¶ 26. Therefore, under Aguilar and Burns, the
       adjudication of delinquency on count VII stands.
¶ 84        In summary, count II must be vacated under Aguilar. The remaining viable counts are I, III,
       IV, VI, VII, and VIII. The offenses charged in counts I, III, IV, VI and VII were based on
       possession of the Walther pistol. Under the one-act, one-count doctrine, the respondent should
       be sentenced on the most serious offense and the less serious offenses vacated. Samantha V.,
       234 Ill. 2d at 379. To determine which is the most serious offense, the court looks to the
       punishments prescribed for the offenses; the greater the punishment, the more serious the
       offense. Samantha V., 234 Ill. 2d at 379 (common sense dictates that the legislature would
       prescribe the greater punishment for the offense it deems the more serious).
¶ 85        We vacate the adjudication of delinquency on count II. We remand this case to the trial
       court for the entry of a single adjudication of delinquency based on count VIII and on the count

                                                  - 14 -
       which the court determines to be the most serious of the offenses charged in counts I, III, IV,
       VI, and VII. The court shall then vacate the remaining four counts.
¶ 86       Finally, we grant the State’s request that this case be remanded for a new dispositional
       hearing wherein the respondent’s objections to the social history report may be addressed. On
       remand, we instruct the court to hold a new dispositional hearing in order to address the
       respondent’s claims of error in the social history report and to determine if a new disposition
       should be imposed.

¶ 87                                       CONCLUSION
¶ 88       The judgment of the circuit court is affirmed in part, vacated in part and remanded with
       directions.

¶ 89      Affirmed in part and vacated in part; cause remanded with directions.




                                                 - 15 -